Citation Nr: 0302524	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  98-20 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic respiratory disease.


REPRESENTATION

Appellant represented by:	Barry S. Smith, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  By decision dated in July 1987, the Board denied the 
veteran's claim of entitlement to service connection for a 
chronic respiratory disease.

2.  The evidence associated with the claims file subsequent 
to the July 1987 denial does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered to 
decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's July 1987 decision denying entitlement to 
service connection for a chronic respiratory disease is 
final.  38 U.S.C.A. § 7104 (West 1991) ; 38 C.F.R. 
§ 20.1100 (2002).

2.  The evidence received since the July 1987 denial is not 
new and material, and the requirements to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability have not been met.  38 U.S.C.A. §§ 5107, 
5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that statutory 
and regulatory changes have been made pertaining to the 
definition of new and material evidence and the VA's duty to 
assist the veteran in obtaining such evidence.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  However, these provisions are 
applicable only to claims filed on or after August 29, 2001.  
Therefore, as the veteran's claim was filed prior to that 
date, the Board will not address those statutory and 
regulatory changes in this decision.

The veteran's claim of entitlement to service connection for 
a chronic respiratory disease has been previously considered 
and denied by the RO and the Board.  An August 1957 rating 
decision initially denied the veteran's claim.  The RO again 
denied the veteran's claim in August and September 1986 and 
the veteran appealed to the Board.  The Board confirmed the 
RO's denial in a July 1987 decision.  The veteran did not 
appeal this decision.

The veteran attempted to reopen his claim in December 1994.  
A May 1995 rating decision denied the veteran's claim and he 
appealed to the Board.  The Board confirmed the RO's denial 
in a March 1998 decision.  However, in a March 2002 decision, 
the Board vacated its March 1998 decision.  Accordingly, the 
last final decision was the Board's July 1987 decision.

The law provides that when the Board disallows a claim, the 
disallowance becomes final unless the Chairman determines 
that reconsideration is warranted, or another exception to 
finality applies. 38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 
C.F.R. 
§ 20.1100 (2002).  Otherwise, no claim based on the same 
factual basis shall be considered.  38 U.S.C.A. § 7104(b) 
(West 1991).  As the July 1987 Board decision is final, the 
veteran's claim may not be reopened or readjudicated by the 
VA absent the submission of new and material evidence.  38 
U.S.C.A. §§ 5108, 7104 (West 1991).  The Board must review 
all evidence submitted since the claim was finally disallowed 
on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. 
§ 3.156(a) (2002).  First, the Board must determine whether 
the evidence submitted since the prior decision is new and 
material, which will be discussed below.  If "the Board finds 
that no such evidence has been offered, that is where the 
analysis must end."  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  If new and material evidence has been presented, the 
claim is reopened and it must be determined whether VA's duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  If 
so, the Board may evaluate the merits of the claim.  See 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); Winters v. 
Gober, rev'd on other grounds, 219 F.3d 1375, 1378 (Fed. Cir. 
2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (2002); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence that was of record at the time of the 
July 1987 Board denial consisted of service medical records, 
an August 1957 VA examination, reports from the State 
Tuberculosis Hospital, March and July 1986 reports from Larry 
M. Mason, M.D., a September 1986 statement from Jack C. 
Smith, M.D., a January 1987 personal hearing transcript, and 
various lay statements.

The veteran's service medical records show that he was 
hospitalized from January to February 1944 at Camp Polk, 
Louisiana.  The veteran presented with complaint of coughing 
up blood the day of admission.  He also had a productive 
cough for three weeks, recent left chest pain, and had lost 
10 pounds in the past 2 months.  Physical examination found a 
few musical rales at the left base of the lungs.  The 
remainder of the examination was negative.  Working diagnoses 
were possible pulmonary tuberculosis or atypical pneumonia.  
However, the chest x-rays and the sputum tests for 
tuberculosis were negative.  A lipoidal instillation and 
sedimentary rate were normal.  An ear, nose, and throat 
consultation could identify no source of bleeding.  The blood 
in the sputum eventually dissipated and the veteran  was 
discharged.  The final diagnosis was hemoptysis, type and 
cause undetermined.

The veteran was rehospitalized in June 1944 with complaints 
of persistent cough, general weakness, and loss of weight 
since the previous hospitalization.  He had had no further 
hemoptysis.  Physical examination noted the lungs to be clear 
and resonant.  The chest x-ray, sedimentary rate, sputum, and 
complete blood count were negative.  There was no evidence of 
tuberculosis.  The final diagnosis was no disease, ill 
defined condition of the respiratory system, manifested by 
chronic cough, weakness, and loss of weight.  The December 
1945 separation examination was negative for any relevant 
defect or diagnosis.

At an August 1957 VA examination, the tuberculosis test and 
chest x-ray were negative, and the examiner found no evidence 
of pulmonary disease.  At that time, the veteran reported 
that he had respiratory infections during the winter of 1956 
to 1957 and that another physician had identified some form 
of pulmonary pathology on chest x-ray.  He also had spitting 
of blood in the winter of 1955 and in March 1957, and had 
been observed at the State Tuberculosis Hospital. 

Records from the State Tuberculosis Hospital dated February, 
June, and October 1957 show that the veteran was initially 
admitted for observation for pulmonary tuberculosis.  The 
referring doctor was Floyd Hay, M.D.  An x-ray report showed 
minor fibrotic changes and few calcifications of the left 
lung.  The veteran was symptom free in June 1957, and in 
October 1957, all cultures and smears were negative and the 
final impression was non-tuberculous.  

Records from the State Tuberculosis Hospital dated August 
1970 show that the veteran was referred with complaint of 
left chest pain.  He denied recent history of cough, 
hemoptysis, or weight loss.  The chest x-ray revealed a large 
nodular lesion of the left lower lobe.  A bronchoscopy was 
performed the following week and was negative.  

A March 1986 report from Larry M. Mason, M.D., diagnosed the 
veteran with chronic obstructive pulmonary disease.  A July 
1986 report from Dr. Mason stated that the veteran had 
emphysema and a history of pulmonary tuberculosis.

In a September 1986 statement, the veteran reported that he 
had received continuous medical treatment after service.  
However, he could not obtain the doctors' records because 
they were deceased.  Also in September 1986, Jack C. Smith, 
M.D., wrote that he could attest to the fact that the veteran 
was treated by Dr. Hay in 1957.

At his personal hearing before the RO in January 1987, the 
veteran testified that he had been hospitalized in service 
with a cold or pneumonia, but had never been diagnosed.  He 
began to see Dr. Hay in 1947 and he was thereafter sent to 
the State Tuberculosis Hospital.  He had had coughs every 
winter after discharge from service.  In May 1987, the 
veteran submitted several lay statements that attested to the 
fact that he had a lung condition for many years and had been 
treated by Dr. Hay.

The relevant evidence that has been associated with the 
claims file since the July 1987 Board decision consists of VA 
Aid and Attendance examinations and lay statements.

March 1995 and July 1997 VA Aid and Attendance examinations 
assessed the veteran with severe chronic obstructive 
pulmonary disease.  In January 1995, a former soldier wrote 
that he had been stationed with the veteran at Ft. Polk, 
Louisiana.  He remembered that the veteran had been 
hospitalized with tuberculosis in January 1944.  The veteran 
later informed him that he had persistent lung problems after 
service and that he had recently tested positive for 
tuberculosis.  

In July 1997, the veteran submitted a statement from a former 
lab technician of Dr. Hay.  He recollected that Dr. Hay was 
the veteran's treating physician prior to 1955 for 
tuberculosis and/or other respiratory ailments.  An October 
2000 VA Aid and Attendance examination assessed the veteran 
with severe chronic obstructive pulmonary disease.

Based upon the above facts, the Board finds that the veteran 
has not submitted new and material evidence in support of his 
claim of entitlement to service connection for a chronic 
respiratory disease.  The VA examinations merely reiterate 
that the veteran has a current respiratory disease.  The lay 
statements, likewise, reiterate that the veteran received 
treatment in service for a respiratory condition, and that he 
later received treatment from Dr. Hay.  These facts were all 
established prior to the July 1987 Board decision.

However, the record continues to contain no competent medical 
opinion that relates any current respiratory disease to the 
veteran's period of active service.  The Board emphasizes 
that, according to the service medical records and subsequent 
private treatment records, the veteran was never diagnosed 
with tuberculosis.  Likewise, the record contains no medical 
evidence of continuity or chronicity of symptoms following 
the veteran's discharge from active service.  The separation 
examination was negative, and the available evidence 
indicates that the veteran was not seen by Dr. Hay until 
several years following his discharge from active service.  
The Board acknowledges that the veteran believes that his 
respiratory problems are the result of active service.  
However, proof of such a relationship must be established by 
medical evidence.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  Accordingly, the Board can find no basis under which 
to reopen the veteran's claim and the benefit sought on 
appeal must be denied.




ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a chronic 
respiratory disease is not reopened.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

